— Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner of Social Services, dated November 24, 1978 and made after a statutory fair hearing, which affirmed a determination of the local agency denying petitioner’s application for a grant of aid to dependent children. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The finding by the State commissioner that petitioner’s automobile is a valuable asset not essential to the needs of petitioner and her dependent child and thus an available resource for their support is supported by substantial evidence on the record. This case is distinguishable from Matter of Gunn v Blum (48 NY2d 58), in that the instant matter involves a question of eligibility for, rather than discontinuance of, public assistance. Damiani, J. P., Gibbons, Rabin and Margett, JJ., concur.